DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 3/21/2022.
Claims 1-20 are pending.
Claims 1-20 are rejected.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim Rejections - 35 USC § 103
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2007/0198797 (“Kavuri”) in view of U.S. Patent No. 8,117,235 ("Barta").
As per claim 1, Kavuri  substantially teaches an apparatus comprising:
a memory and at least one processor configured to: collect information from at least one component of one or more storage devices; and enable dynamic adjustment of each storage device’s system configuration based on the information: (Kavuri, Abstract; FIG. 1, reference numerals 50 and 100; FIG. 6; 
Kavuri does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Barta teaches techniques for binding resources for use by a consumer tier.
As per claim 1, Barta particularly teaches:
determine performance changes of the at least one component using the information; correlate performance changes of components with uncollected information by using the information from one or more components neighboring the components with uncollected information: (Barta, Abstract; FIG. 9, reference numeral 556; FIG. 10, reference numerals 608 and 612; FIG. 11, reference numerals 702 and 706; column 18, line 54, to column 19, line 3; and column 20, line 4, to column 22, line 30, where the system of Barta monitors performance of a set of one or more storage resources (i.e., storage components) to detect changes in performance of the one or more storage resources.  When changes in performance of the one or more storage resources result in a clause (e.g., a service level agreement) being unmet for a given tier of storage resources, the system of Barta predicts (i.e., correlates) performance of the one or more storage devices of the given tier based on observed performance metrics.  While Barta does not appear to explicitly teach that storage resources may be unmonitored, the Examiner notes that Barta does teach that one or more storage resources of a given tier of storage resources may be monitored while other storage resources of the given tier may remain unmonitored (i.e., one or more storage resources of the given tier may not be 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Barta and Kavuri before them before the instant application was effectively filed, to modify the invention of Kavuri to include the principles of 
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability and performance by optimizing performance in order to meet defined clauses (Barta, column 2, lines 4-7).
As per claim 2, there rejection of claim 1 is incorporated, and Kavuri further substantially teaches:
wherein the information includes one or more of: performance data, telemetry data, system configuration data, component configuration data, <change events/commands>, and alerts: (Kavuri, Abstract; FIG. 1, reference numerals 50 and 100; FIG. 6; FIG. 7; and paragraphs 0036-0038l 0063-0064, where storage manager 100 (i.e., a management component) of Kavuri may monitor system operation and migrate components to promote load balancing and improve overall system performance by performing predictive analyses to identify trends and/or tendencies (i.e., patterns) that may be used as the basis for potentially migrating components from one storage operation cell to another in order to improve system performance and reduce or eliminate resource exhaustion or congestion conditions (i.e., performance data and telemetry data).  Storage manager 100 may also monitor the status of some or all storage operations and 
As per claim 3, the rejection of claim 2 is incorporated, and Kavuri further substantially teaches further configured to:
configure each of the storage devices with at least one daemon to monitor one or more components of each storage device: (Kavuri, paragraphs 0069-0071, where a media agent 105 may be assigned to each storage device in a given storage operation cell.  Media agent 105 acts as a daemon under the direction of storage manager 100 to convey data to a storage device or from a storage device and to instruct components of the storage device when to retrieve data or to store new data.  The Examiner notes that media agent 105 may also include an 
As per claim 4, the rejection of claim 3 is incorporated, and Kavuri further substantially teaches:
wherein the one or more components include one or more of: memory, cache, processors, amongst other storage device components:
As per claim 5, the rejection of claim 1 is incorporated, and Kavuri further substantially teaches further configured to:
identify patterns with the information; and match the patterns to spikes in one or more of data traffic and storage device performance: (Kavuri, Abstract; FIG. 1, reference numerals 50 and 100; FIG. 6; FIG. 7; and paragraphs 0036-0038l 0063-0064, where storage manager 100 (i.e., a management component) of Kavuri may monitor system operation and migrate components to promote load balancing and improve overall system performance by performing predictive analyses to identify trends and/or tendencies (i.e., patterns) that may be used as the basis for potentially migrating components from one storage operation cell to another in order to improve system performance and reduce or eliminate resource exhaustion or congestion conditions (i.e., migrate components based on observed or predicted data traffic conditions).  Storage manager 100 may also monitor the status of some or all storage operations and may communicate with some or all elements of storage cell 50 to manage system backups, migrations, and data recovery.  In other words, storage manager 100 collects information about storage components within a storage operation cell and may then dynamically adjust a storage device’s system configuration by allocating the storage device to another storage operation cell.  Storage manager 100 may generally be a software module that coordinates and controls storage operations.  The Examiner notes that storage manager 100 therefore must include at least one processor for executing storage manager 100 code for 
As per claim 6, the rejection of claim 5 is incorporated, and Kavuri further substantially teaches further configured to:
correlate the matched patterns and the spikes with one or more of performance and errors of each of the storage devices; determine options to adjust system configurations of each of the storage devices; generate one or more rules for each of the determined options; and enable dynamic adjustment of each storage device’s system configuration based on the generated one or more rules: (Kavuri, Abstract; FIG. 1, reference numerals 50 and 100; FIG. 6; FIG. 7; and paragraphs 0036-0038 and 0063-0064, where storage manager 100 (i.e., a management component) of Kavuri may monitor system operation and migrate components to promote load balancing and improve overall system performance by performing predictive analyses to identify trends and/or tendencies (i.e., patterns) that may be used as the basis for potentially migrating components from one storage operation cell to another in order to improve system performance and reduce or eliminate resource exhaustion or congestion conditions (i.e., migrate components based on observed or predicted data traffic conditions).  Storage manager 100 may also monitor the status of some or all storage operations and may communicate with 
As per claim 7, the rejection of claim 5 is incorporated, and Kavuri further substantially teaches:
wherein identifying patterns within the information includes normalizing the information: (Kavuri, paragraph 0084, where data related to Hierarchical Storage Management (HSM) system operations, including data used to perform analyses to identify patterns and predict trends in order to plan migrations, is normalized.  
As per claim 8, the rejection of claim 7 is incorporated, and Kavuri further substantially teaches wherein normalizing the information includes:
identifying each data type included in the information; and transforming the information corresponding to each data type into a predetermined format: (Kavuri, paragraph 0084, where data and other information related to Hierarchical Storage Management (HSM) system operations, including data used to perform analyses to identify patterns and predict trends in order to plan migrations, is normalized into a predetermined format according to the normalization.  The Examiner notes that data types, including HSM system operations information and data are separate data types that must be identified in order to perform normalization.  Kavuri therefore substantially teaches identifying each data type included in the information; and transforming the information corresponding to each data type into a predetermined format).
As per claim 9, the rejection of claim 7 is incorporated, and Kavuri further substantially teaches further configured to:
perform one or more machine learning techniques to the normalized information: (Kavuri, Abstract; FIG. 1, reference numerals 50 and 100; FIG. 6; FIG. 7; and paragraphs 0036-0038, 0063-0064, and 0084, where storage manager 100 (i.e., a management component) of Kavuri may monitor system operation and migrate components to promote load balancing and improve overall system 
As per claim 10, the rejection of claim 5 is incorporated, and Kavuri further substantially teaches wherein identifying the patterns with the information includes:
segmenting the information based one or more of: time windows, industry of customers associated with each storage device, configuration changes to any storage device component, event notifications, data transfer spikes, and alert notifications, amongst other segmentation parameters: (Kavuri, Abstract; FIG. 1, reference numerals 50 and 100; FIG. 6; FIG. 7; and paragraphs 0036-0038, 0063-0064, and 0084, where storage manager 100 (i.e., a management component) of Kavuri may monitor system operation and migrate components to promote load balancing and improve overall system performance by performing predictive analyses to identify trends and/or tendencies (i.e., patterns) that may be used as the basis for potentially migrating components from one storage operation cell to another in order to improve system performance and reduce or eliminate resource exhaustion or congestion conditions (i.e., migrate components by changing the components’ storage configuration information based on observed or predicted data traffic conditions).  Storage manager 100 may also monitor the status of some or all storage operations and may communicate with some or all elements of storage 
As per claim 11, Kavuri substantially teaches a method comprising:
collecting information from at least one components of one or more storage devices; and enabling dynamic adjustment of each storage device’s system configuration based on the information: (Kavuri, Abstract; FIG. 1, reference numerals 50 and 100; FIG. 6; FIG. 7; and paragraphs 0036-0038 and 0063-0064, where storage manager 100 (i.e., a management component) of Kavuri may monitor system operation and migrate components (i.e., at least one components of storage devices) to promote load balancing and improve overall system performance by performing predictive analyses to identify trends and/or tendencies (i.e., patterns) that may be used as the basis for potentially migrating components from one storage operation cell to another in order to improve system performance and reduce or eliminate resource exhaustion or congestion conditions.  Storage manager 100 may also monitor the status of some or all storage operations and may communicate with some or all elements of storage cell 50 to manage system backups, migrations, and data recovery.  In other words, storage manager 100 collects information about storage components within a storage operation cell and may then dynamically adjust a storage device’s system configuration by allocating the storage device to another storage operation cell.  Storage manager 100 may generally be a software module that coordinates and controls storage operations.  The Examiner notes that storage manager 100 therefore must include at least one processor for executing storage manager 100 code for managing storage cell 50, and must include a memory for 
Kavuri does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Barta teaches techniques for binding resources for use by a consumer tier.
As per claim 1, Barta particularly teaches:
determine performance changes of the at least one component using the information; correlate performance changes of components with uncollected information by using the information from one or more components neighboring the components with uncollected information: (Barta, Abstract; FIG. 10, reference numerals 608 and 612; FIG. 11, reference numerals 702 and 706; and column 20, line 4, to column 22, line 30, where the system of Barta monitors performance of a set of one or more storage resources (i.e., storage components) to detect changes in performance of the one or more storage resources.  When changes in performance of the one or more storage resources result in a clause (e.g., a service level agreement) being unmet for a given tier of storage resources, the system of Barta predicts (i.e., correlates) performance of the one or more storage devices of the given tier based on observed performance metrics.  While Barta does not appear to explicitly teach that storage resources may be unmonitored, the Examiner notes that Barta does 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Barta and Kavuri before them before the instant application was effectively filed, to modify the invention of Kavuri to include the principles of Barta of monitoring performance of one or more storage resources in order to ensure performance of the one or more storage resources meets clauses defined for the one or more storage resources of a consumer tier of the one or more storage resources.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability and performance by optimizing performance in order to meet defined clauses (Barta, column 2, lines 4-7).
As per claim 12, the rejection of claim 11 is incorporated, and the Examiner notes that the scope and language of claim 12 is substantially the same as that of claim 2.  Claim 12 is therefore rejected using the same references and reasoning, mutatis mutandis, as applied to claim 2.
As per claim 13, the rejection of claim 12 is incorporated, and the Examiner notes that the scope and language of claim 13 are substantially the same as that of claim 3.  Claim 13 is therefore rejected using the same references and reasoning, mutatis mutandis, as applied to claim 3. 
As per claim 14, the rejection of claim 13 is incorporated,  and the Examiner notes that the scope and language of claim 14 are substantially the same as that of claim 4.  Claim mutatis mutandis, as applied to claim 4.
As per claim 15, the rejection of claim 11 is incorporated, and the Examiner notes that the scope and language of claim 15 are substantially the same as that of claim 5.  Claim 15 is therefore rejected using the same references and reasoning, mutatis mutandis, as applied to claim 5.
As per claim 16, the rejection of claim 15 is incorporated, and the Examiner notes that the scope and language of claim 16 are substantially the same as that of claim 6.  Claim 16 is therefore rejected using the same references and reasoning, mutatis mutandis, as applied to claim 6.
As per claim 17, the rejection of claim 16 is incorporated, and the Examiner notes that the scope and language of claim 17 are substantially the same as that of claim 7.  Claim 17 is therefore rejected using the same references and reasoning, mutatis mutandis, as applied to claim 7.
As per claim 18, the rejection of claim 17 is incorporated, and the Examiner notes that the scope and language of claim 18 are substantially the same as that of claim 8.  Claim 18 is therefore rejected using the same references and reasoning, mutatis mutandis, as applied to claim 8.
As per claim 19, the rejection of claim 17 is incorporated, and the Examiner notes that the scope and language of claim 19 are substantially the same as that of claim 9.  Claim 19 is therefore rejected using the same references and reasoning, mutatis mutandis
As per claim 20, the rejection of claim 15 is incorporated, and the Examiner notes that the scope and language of claim 20 are substantially the same as that of claim 10.  Claim 20 is therefore rejected using the same references and reasoning, mutatis mutandis, as applied to claim 10.

Response to Arguments
In the Remarks dated 3/21/2022, Applicant substantially argues:
Neither Kavuri nor Barta, alone or in combination, teaches or suggests each and every claimed feature of the inventions of the instant application.  Specifically, Barta does not teach or suggest "correlate performance changes of components with uncollected information by using the information from one or more components neighboring the components with uncollected information" because the monitoring module of Barta continually monitors tiers to collect information regarding the configuration of existing physical and logical devices.  Furthermore, the Examiner's assertion that the monitoring module of Barta can leave one or more of a tier's consumer's unmonitored is incorrect because Barta teaches that the monitoring module collects the information by monitoring "each consumer in each tier" to identify differences between expected performance criteria and observed performance metrics.
Applicant's arguments dated 3/21/2022 have been fully considered, but they are not persuasive.  The Examiner agrees with Applicant's argument that monitoring module 904 performs continuous monitoring to collect monitoring data regarding the current workload of a data storage system and information regarding current configuration, 
The combination of Barta with Kavuri teaches a system that uses a service level abstraction method that logically represents consumers instead of correlating information based on a consumer's physical location (e.g., being a neighbor of another consumer) as in the instant application.
Applicant's arguments dated 3/21/2022 have been fully considered, but they are not persuasive.  As noted in MPEP 2145(VI), "[a]lthough the claims are interpreted in light of the specification, limitations from the specification are not read into the claims" (emphasis added).  The Examiner notes that "neighboring" may be broadly interpreted to encompass logically neighboring devices and systems, as in the combination of Barta with Kavuri.  Since the claims of the instant application do not appear to be limited to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/Daniel C. Chappell/Primary Examiner, Art Unit 2135